DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 3, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 10, 13, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being unpatentable over Steely (US 2005/0160430) in view of Kutch (US 2021/0117360).
Regarding claim(s) 1, 13 and 19, Steely teaches:
A device for providing a storage resource, the device comprising: a first controller coupled to a network interface, 	Fig. 2 and [0027] The processors 60, 70 and memory 80 define nodes in the network 50 that can communicate with each other via a network interconnect 90.
wherein the first controller is operable with a cache coherent protocol;	Fig. 1 and [0020] The network 10 implements a directory-based cache coherence protocol to manage the sharing of data to ensure coherence of the data. Generally, the protocol establishes rules for transitioning between states, such as when a line of data is read from or written to home 18 as well as the other nodes 12, 14, 16, or 20. As a given line of data changes state, the owner predictor update control 24 can provided updated information to owner predictors (not shown) at one or more nodes 12, 14, 16, and 20.
a second controller coupled to the first controller and coupled to a first memory, the second controller performing at least one operation associated with a cache of the device; a second memory coupled to at least one of the first controller or the second controller; and       [0026] FIG. 2 depicts an example of another multi-processor network 50 that includes a plurality of processors 60 and 70 (indicated at PROCESSOR 1 through PROCESSOR N, where N is a positive integer greater than 1). The network 50 also includes memory 80, which can be implemented as a globally accessible shared memory. For example, the memory 80 can include one or more memory storage devices (e.g., dynamic random access memory (DRAM)).
Steely does not explicitly teach, but Kutch teaches a module that determines at least one capability associated with the device.	[0088] Some examples utilize orchestration (e.g. OpenStack or Kubernetes), whereby applications/VNFs can describe their hardware requirements, and hardware platforms can describe their capabilities and the orchestration can match-make between VNFs and platforms. In some examples, capabilities of the WAT may be queried by a device driver to determine whether WAT supports specific capabilities may be and the capabilities advertised to an operating system for usage by an application.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the multi-processor network system of Steely with the network acceleration architecture taught by Kutch. The motivation for doing so would have been to achieve improved performance and reduced latency for high priority/fast path traffic. By providing priority classification at early stage of packets processing, NIM can improve overall efficiency of the NEXT pipeline to avoid delays or underutilization of some processing stages. This is taught by Kutch in [0194].

Regarding claim(s) 10, Steely teaches:
wherein the second controller comprises at least one of a flow control module, a cache addressing module, or a cache policy module.	[0032] Each processor 60, 70 also includes an associated miss address file (MAF) 64, 76. The MAF includes MAF entries associated with each pending transaction at a respective processor. The MAF entry includes fields that identify, for example, the address of the data being requested, the type of request (e.g., a normal command or a command involving prediction), and response information (e.g., including data, forwarding, and acknowledgements) received from other nodes in response to the request.

Regarding claim(s) 14, Steely teaches:
wherein the system: receives, via the first controller, data via the network interface using the cache coherent protocol, performs at least on e second operation on the data to generate second data, and stores the second data on the first memory or the second memory.    [0031] Each cache 62, 72 can include a plurality of cache lines, each cache line including information that identifies the state of the data stored in the respective cache. A given memory block can be stored in a cache line of one or more of the caches 62, 72 as well as in a memory line of the memory 80, depending on the state of the line. Whether a cache line contains a coherent copy of the data depends on the state of the cache line. A selected subset of these states can further require that the data be written back to the memory 80 upon displacement, since the data may be more up-to-date than memory. For example, the network 50 can employ a "MESI" cache coherency protocol having the states for cached data in the network, as identified in Table 1.


Claim(s) 4-7, 11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steely (US 2005/0160430) and Kutch (US 2021/0117360), further in view of Schlansker (US 11126564).
Regarding claim(s) 4, Steely teaches:
wherein the device further comprises a third controller coupled to a third memory,      Fig. 3 and [0048] Each of the multi-processor nodes 102, 104, 106, and 108 includes a subset of a plurality of associated processors (P1 through P16) 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, and 128, with each subset of processors being interconnected by respective local interconnects 130, 132, 134, and 136.
Steely does not explicitly teach, but Schlansker teaches the third memory comprising a non-volatile memory.	Fig. 1 and col. 7, lines 11-17 shows that the memory 106 or 110 may include random access memory (RAM), e.g., static RAM (SRAM), dynamic RAM (DRAM), zero capacitor RAM, embedded DRAM (eDRAM), extended data out RAM (EDO RAM), double data rate RAM (DDR RAM), nonvolatile RAM (NVRAM), resistive RAM (RRAM), parameter RAM (PRAM), and non-volatile RAM (NVRAM).
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the multi-processor network system of Steely and Kutch with the shared memory architecture taught by Schlansker. The rationale for doing so would have been that use of volatile or non-volatile storage is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a processor/storage network system, a known device, in order to obtain the result of being able to achieve efficient and reliable storage/retrieval of data in storage network systems. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination.
				
Regarding claim(s) 5 and 16, both Steely and Schlansker teaches:
	wherein the first memory comprises a first volatile memory and the second memory comprises a second volatile memory.	Steely in Fig. 2 and [0026] shows that the memory 80 can include one or more memory storage devices (e.g., dynamic random access memory (DRAM)). Those skilled in the art will understand and appreciate various memory configurations and implementations that can be utilized in the network 50. Schlansker in Fig. 1 and col. 7, lines 11-17 shows that the memory 106 or 110 may include random access memory (RAM), e.g., static RAM (SRAM), dynamic RAM (DRAM), zero capacitor RAM, embedded DRAM (eDRAM), extended data out RAM (EDO RAM), double data rate RAM (DDR RAM), nonvolatile RAM (NVRAM), resistive RAM (RRAM), parameter RAM (PRAM), and non-volatile RAM (NVRAM).
		
Regarding claim(s) 6 and 17, Schlansker teaches:	
wherein the first volatile memory comprises a double-data rate memory or a low-power double data-data rate memory.	Fig. 1 and col. 7, lines 11-17 shows that the memory 106 or 110 may include random access memory (RAM), e.g., static RAM (SRAM), dynamic RAM (DRAM), zero capacitor RAM, embedded DRAM (eDRAM), extended data out RAM (EDO RAM), double data rate RAM (DDR RAM), nonvolatile RAM (NVRAM), resistive RAM (RRAM), parameter RAM (PRAM), and non-volatile RAM (NVRAM).
		
Regarding claim(s) 7 and 18, Schlansker teaches:		
wherein the first memory comprises a first non-volatile memory and the second memory comprises a second non-volatile memory.	Fig. 1 and col. 7, lines 11-17 shows that the memory 106 or 110 may include random access memory (RAM), e.g., static RAM (SRAM), dynamic RAM (DRAM), zero capacitor RAM, embedded DRAM (eDRAM), extended data out RAM (EDO RAM), double data rate RAM (DDR RAM), nonvolatile RAM (NVRAM), resistive RAM (RRAM), parameter RAM (PRAM), and non-volatile RAM (NVRAM).

Regarding claim(s) 11, Schlansker teaches:	
wherein the second controller comprises at least one of a channel request queue, a volatile-memory request scheduler, or a volatile-memory command scheduler.	Col. 6, lines 20-35 show that when a sender, such as a processor in the originating SMP node 102, updates a send queue 134, a kernel send thread 138 may be responsible for pushing that update out of a local processor cache 108. Updated data may be forced toward a home memory location (HML) 136, within the memory 110 of the receiving SMP node 104, e.g., within the coherence domain of the receiving SMP node 104. The data will be routed out of the originating SMP node 102 through the non-coherent memory fabric 116 and into the receiving SMP node 104. Once received, it may pass to the home memory location 136, or into a processor cache 112 within the coherence domain of the receiving SMP node 104. For example, a kernel receive thread 140 may access a receive buffer in the in-destination node message queue 132 and place the data in the correct memory location or receive queue 142 for a target process.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steely (US 2005/0160430), Kutch (US 2021/0117360) and Schlansker (US 11126564), further in view of Madugula (US 2019/0213130).
Regarding claim 8, the combination of Steely and Schlansker does not explicitly teach, but Madugula teaches:
wherein the first non-volatile memory comprises a three-dimensional flash memory.    [0026] The system memory 104 may include any type of volatile and/or non-volatile memory. Non-volatile memory is a storage medium that does not require power to maintain the state of data stored by the medium. Nonlimiting examples of non-volatile memory may include any or a combination of: solid state memory (such as planar or 3D NAND flash memory or NOR flash memory),
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the multi-processor network system of Steely, Kutch and Schlansker with the memory network system taught by Madugula. The rationale for doing so would have been that use of 3-D flash memory is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying as a non-voatile memory in a processor/storage network system, a known device, in order to obtain the result of being able to achieve efficient storage density of data in storage network systems. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination.


Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steely (US 2005/0160430) and Kutch (US 2021/0117360), further in view of Frank (US 2019/0171373).
Regarding claim 9, Steely does not explicitly teach, but Frank teaches:
wherein the device comprises at least one of a M.2, an E1.L, a E1.S, a E3 S/L, a U.2, an NF1, an full height, half length AIC, or an half height, half length (HHHL) AIC form factor.      Table 127 shows DDR4 DIMM Server Object Index Node router PCIe Card (half height & length) Inter-node Router Inter-node router 0.5 U Rack mount Object Index.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the multi-processor network system of Steely and Kutch with the memory used by Frank. The rationale for doing so would have been that use of a half height half length form factor is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a memory used in a processor/storage network system, a known device, in order to obtain the result of being able to achieve efficient and reliable way to install and use storage in storage network systems. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination.

Regarding claim 12, Frank teaches:
wherein the device further comprises an accelerator or a network interface card (NIC).     communications subsystem 324 can provide wired network connectivity (e.g., Ethernet) in addition to or instead of a wireless interface. In some cases, communications subsystem 324 can be implemented in whole or in part as one or more PCIe cards.


Response to Arguments
Applicant’s arguments with respect to claim rejections under 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133